DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 1, 5-12, 14, 15, and 17-23.
Claim Objections
The previous objection to claim 5 has been withdrawn in view of the amendment filed on 01/31/22.
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art fails to disclose or suggest “wherein the plurality of light emitting elements each have an anode electrode and a cathode electrode on a same plane” in combination with the rest of the limitations as respectively recited in claims 1, 20, and 22. In particular, Yu merely discloses the interconnect structure 204A/204B connecting to the anode and cathode electrodes of the laser devices 104 are disposed on the same plane ([0035] of Yu), but fails to disclose or suggest the anode and cathode electrodes of the laser devices themselves are disposed on the same plane. Therefore, claims 1, 20, and 22 are allowable over the cited prior art and dependent claims 2-19, 21, and 23-26 are also allowable as they directly or indirectly depend on claims 1, 20, and 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/YUANDA ZHANG/Primary Examiner, Art Unit 2828